Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered November 15, 1995, convicting him of robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
. Ordered that the judgment is affirmed.
On January 8, 1995, shortly after midnight, the defendant and five other individuals, all armed with handguns, entered a grocery store and took over $10,000 by force. While inside the location, the defendant shot the complainant’s father, an employee at the store, in the leg. Both the complainant and his father had known the defendant prior to the incident since he would “hang out” in the store on a daily basis. About two weeks after the incident, the complainant’s father identified the defendant in a police car, and again, later that day, in the police station.
The defendant’s contention that the identification testimony was improvidently bolstered is unpreserved for appellate review (People v Jamerson, 68 NY2d 984; People v Jackson, 226 AD2d 476; People v Hammond, 208 AD2d 559; People v Udzinski, 146 AD2d 245; CPL 470.05 [2]). In any event, it was not impermissible bolstering for the complainant’s father to testify about two pretrial identifications of the defendant, whom he knew prior to the incident (see, People v Carlton, 146 AD2d 641, 642; see also, People v Benneman, 112 AD2d 941).
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Furthermore, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, supra). Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.